Citation Nr: 0703136	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  01-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to higher initial evaluations for residuals 
of a head injury, to include headaches, evaluated as 
noncompensably disabling from November 15, 1999, and as 10 
percent disabling from August 20, 2005.

4.  Entitlement to higher initial evaluations for dermatitis, 
evaluated as noncompensably disabling from November 15, 1999, 
and as 10 percent disabling from August 20, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In October 2003, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case has been returned to the Board for appellate review.

Pursuant to the remand, the Board, among other things, 
requested the RO to clarify whether the veteran wished to 
give testimony at a hearing and to clarify the status of his 
representation.  The veteran stated that he did not want a 
hearing and appointed the above-named service organization as 
his representative.  As these two matters have been 
adequately addressed, the Board will proceed with the merits 
of the issues on appeal.


FINDINGS OF FACT

1.  The veteran likely has lumbosacral strain that is 
attributable to his active military service.

2.  The veteran's service-connected PTSD has been manifested 
by depression, mild anxiety, chronic sleep impairment, and 
mild memory loss, resulting in some occupational and social 
impairment with occasional decrease in efficiency.

3.  The veteran's service-connected residuals of a head 
injury have been manifested by headaches since November 15, 
1999.

4.  The veteran's service-connected dermatitis has been 
manifested by itching of an exposed surface with 15 percent 
of the entire body affected since November 15, 1999.


CONCLUSIONS OF LAW

1.  The veteran has lumbosacral strain that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The criteria for an initial 30 percent rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

3.  The criteria for an initial 10 percent rating for 
residuals of a head injury, to include headaches, have been 
met since the award of service connection.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8045 (2006).

4.  The criteria for an initial 10 percent rating for 
dermatitis have been met since the award of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 
(2006); 4.118, Diagnostic Code 7806 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through May 2002, April 2003, July 2003, 
and February 2004 notice letters, the RO notified the veteran 
and his representative of the legal criteria governing his 
claims.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2002, April 2003, July 
2003, and February 2004 notice letters satisfy the statutory 
and regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency.  The RO would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The RO also told the 
veteran that it was his responsibility to make sure that it 
received all requested records that are not in the possession 
of a Federal department or agency.  Consequently, the Board 
finds that the veteran has been put on notice to submit any 
pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in February 2006, which followed the February 2004 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Montgomery, Alabama, and Tuscaloosa, Alabama.  Additionally, 
in May 2000, June 2000, September 2002, and August 2005, the 
veteran was provided multiple VA examinations in relation to 
his claims, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.



II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Satisfactory lay or 
other evidence that an injury or disease was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).  The veteran asserts that his current back 
disability is related to back injuries that he suffered while 
aboard tanks during his time in service, including during 
Operation Desert Storm in Southwest Asia.

A review of the service medical records (SMRs) and personnel 
records reveals no documentation of any complaints or 
treatment for back pain or any associated symptoms.  Post-
service medical records show complaints of low back pain.  In 
a June 2000 VA examination, the examiner diagnosed the 
veteran with chronic residual low back pain.

Pursuant to the Board's remand, the RO scheduled a VA 
orthopedic examination to determine the etiology of any 
current back disability.  In August 2005, the veteran was 
examined.  Although the claims file was not available for 
review by the examiner, the veteran reported his history as 
serving during Operation Desert Storm when his tank got hit 
about six or seven years ago.  Later in the report, it is 
noted that the veteran reports the event as taking place in 
January 1991.  It jerked him into the gun shell and he hit 
his head and back in a forward, backward, and side-to-side 
jerking type motion.  Since that time he has had low back 
pain.  On examination, the diagnosis was lumbosacral strain.  
The examiner gave the opinion that the disability was 
secondary to trauma during Operation Desert Storm.

In January 2006, the same examiner was able to review the 
claims file.  She stated that she could find no documentation 
of the injury or trauma described by the veteran.  
Specifically, the claim folder had no supporting evidence for 
lumbosacral strain.

According to the August 2005 examination report, the 
veteran's current low back disability is related to trauma in 
service, given the veteran's self-reported history.  There is 
no other medical evidence of record addressing the etiology 
of his lumbosacral strain.  In the January 2006 opinion, the 
examiner provided no new information on the matter.  She 
described what was already apparent; there is no documented 
evidence of a back injury in the SMRs.  This fact 
notwithstanding, the Board finds the August 2005 opinion 
regarding the etiology of the veteran's lumbosacral strain as 
the only competent and probative nexus opinion on the 
subject.  Consequently, should the veteran's lay statements 
concerning his back injury in service act as sufficient proof 
of the injury, service connection may be awarded.

The veteran's personnel records indicate that he had service 
in Southwest Asia from October 2, 1990 to March 18, 1991.  It 
is noted in his records that this was considered duty in an 
imminent danger pay area.  Among other decorations, he was 
awarded the Southwest Asia Service Medal with three Bronze 
Service Stars, the Kuwait Liberation Medal from Kuwait, and 
the Kuwait Liberation Medal from Saudi Arabia.  In a March 
2000 letter from the United States Center for Research of 
Unit Records (USASCRUR), it is reported that the veteran was 
attached to F Troop, 2nd Squadron, 3rd Armored Calvary 
Regiment during Operation Desert Storm.  None of this 
evidence is dispositive as to the issue of whether the 
veteran personally engaged in combat.  Nevertheless, when 
taken as a whole, the Board finds that the veteran likely 
engaged in combat with the enemy in active service with a 
military organization of the United States during a period of 
war.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The 
veteran's statements are consistent with the circumstances, 
conditions, and hardships of his service.  Because there is 
no clear and convincing evidence to the contrary, the 
veteran's lay statements shall be taken as sufficient proof 
of the in-service injury.  Id.

Based on the above evidence, the veteran has a current 
diagnosis of lumbosacral strain.  The disability has been 
linked to his time on active military service by the August 
2005 VA examiner.  Finally, there is satisfactory evidence 
that the veteran suffered a back injury during combat.  
Resolving reasonable doubt in his favor, it is likely that 
his lumbosacral strain is the result of an injury during 
active military service.  38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).  The Board finds that service connection for 
lumbosacral strain should be granted.

B. Higher Initial Ratings

The veteran contends that his service-connected disabilities, 
which are PTSD, residuals of a head injury, to include 
headaches, and dermatitis are more disabling than they were 
initially rated.  He believes that the disabilities should 
all be evaluated at a higher rating since the award of 
service connection-November 15, 1999.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

1. PTSD

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9411) (2006).  Under that code, a 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

After a review of the medical evidence since the award of 
service connection, the Board finds that the veteran's PTSD 
more closely approximates the criteria required for a 
30 percent rating rather than a 10 percent rating.  See 
38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411).  VA 
examinations in May 2000 and September 2002, as well as VA 
treatment records from the Tuscaloosa VAMC, reflect symptoms 
that are more than merely mild or transient.  Additionally, 
while the evidence shows that medication helped relieve some 
of the symptoms from PTSD, it did not control all of the 
symptoms.

The May 2000 VA examination report shows that the veteran 
complained of being quick-tempered, depressed, easily 
startled and having memory problems and intrusive thoughts.  
He also reported variable sleeping patterns with dreams and 
nightmares of combat.  On examination, the veteran had mild 
anxiety.  He was diagnosed with chronic, mild PTSD and major 
depressive disorder.  The VA examination from September 2002 
reflects similar symptoms.  The veteran had mild anxiety.  He 
complained of nightly insomnia, as well as intrusive 
thoughts, startled response, avoidance, and irritability.  He 
was diagnosed with PTSD and major depressive disorder, in 
remission.  Although symptoms of depressed mood, 
suspiciousness, and panic attacks were not shown by the 
examinations, anxiety, chronic sleep impairment, and mild 
memory loss are demonstrated.  Thus, at least some of the 
symptoms required for a 30 percent rating are shown by the VA 
examinations.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).

VA treatment records also reflect symptoms associated with a 
30 percent rating.  A September 1999 psychological assessment 
reflects complaints of sleep disturbance, apparent 
suspiciousness, and depressed mood.  November 1999 notes show 
poor sleep, appetite, energy level, and interest.  The 
veteran experienced occasional nightmares, avoidant behavior, 
startled response, intrusive thoughts, and he was also 
irritable.  In a December 1999 progress note, the veteran was 
concerned that he was unable to recall dates of experiences 
from service.  The treatment records indicate that medication 
has helped his depressive thoughts, but not necessarily his 
other symptoms.  Based on these VA treatment records, some of 
the symptoms required for a 30 percent rating are shown.

The Board also points out that the GAF (Global Assessment of 
Functioning) scores assigned to the veteran have been between 
63 and 70.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score of 61-70 represents 
some mild symptoms (e.g., depressed mood and mild insomnia).  
The GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, it must be considered in 
light of the actual symptoms of the veteran's disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a) (2006).  While some of the PTSD-related 
symptoms appear mild, the veteran's chronic sleep impairment, 
for instance, has been demonstrated to be more than merely 
mild insomnia.  In that sense, the GAF scores do not reflect 
the true nature of the veteran's disability picture in light 
of the rating criteria.  The symptoms actually appear to be 
slightly more disabling.

The VA examinations and treatment records do indicate that 
some aspects of the veteran's mental health picture, as they 
relate to PTSD, have consistently been normal, such as 
appearance, hygiene, orientation, speech, and affect.  
Although that is the case, the evidence does clearly indicate 
that an initial rating of 30 percent is warranted based on 
the symptoms that have been manifested since the award of 
service connection.  Moreover, the rating criteria for 30 
percent explicitly encompass a person generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  
Accordingly, an initial rating of 30 percent is granted.

A rating in excess of 30 percent has not been warranted based 
on the medical evidence since the award of service 
connection.  The VA examinations and treatment records have 
consistently shown that the symptoms enumerated in the 50 
percent, 70 percent, and 100 percent rating criteria have not 
been manifested.  The veteran has not had flattened affect, 
frequent panic attacks, more than mild memory impairment, 
impaired judgment or abstract thinking, or disturbances of 
motivation and mood.  Speech and communication have always 
been normal.  The veteran has established and maintained 
social relationships with friends and his church.  Moreover, 
even more severe symptoms such as suicidal ideation, 
disorientation, poor hygiene and appearance, delusions, 
hallucinations, or a persistent danger to others have 
specifically not been evidenced during VA examination.

The Board notes that as part of the October 2003 remand, the 
RO was to schedule the veteran for a VA psychiatric 
examination in order to evaluate the level of disability 
attributable to his PTSD.  The veteran failed to report for 
this examination, which might have produced evidence in 
support of a rating even higher than the 30 percent awarded 
by this decision.  Good cause for failing to report to the 
examination has not been shown.  See 38 C.F.R. § 3.655(a) 
(2006).  Because good cause was not shown and the examination 
was in conjunction with what is still considered an original 
compensation claim, see Fenderson, supra, the Board is to 
rate the disability based on the evidence of record, which it 
has done.  See 38 C.F.R. § 3.655(b) (2006).  Additionally, 
because the RO properly scheduled the veteran for the 
examination in accordance with the October 2003 remand, the 
Board's orders were complied with to the extent possible and 
further remand is not required in this regard.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

2. Residuals of a Head Injury

The veteran has been service-connected for residuals of a 
head injury, to include headaches.  The RO has evaluated the 
disability under the diagnostic code for migraines.  
38 C.F.R. § 4.124a (Diagnostic Code 8100).  Because migraines 
have never been clinically diagnosed, the Board finds that it 
is proper to evaluate the veteran's disability under the 
diagnostic code for "brain disease due to trauma."  See 
38 C.F.R. § 4.124a (Diagnostic Code 8045).  Under that code, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Otherwise, for purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other disability due to brain trauma.  Ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (Diagnostic Code 8045).

The veteran experienced multiple head injuries during active 
military service.  As a result he was service connected for 
residuals of a head injury.  Based on an August 2005 VA 
examination, the RO increased the veteran's rating for the 
disability to 10 percent (from zero percent), by a decision 
dated in February 2006, effective August 20, 2005.  The Board 
finds that this rating is appropriate because it is clear 
from the examination report that the veteran stated that he 
experienced headaches three times per week, sometimes lasting 
all day.  The examiner also diagnosed the veteran with 
chronic headaches, most likely post-traumatic.

Additionally, the Board finds that there is evidence in 
previous VA examinations and treatment records, which 
indicates that the veteran has experienced headaches as a 
result of head trauma since the award of service connection, 
November 15, 1999.  In a June 2000 VA examination report, the 
veteran stated that he experienced headaches since his 
injuries in service.  At that time, he also had them three 
times a week.  He was diagnosed with post-concussion 
headaches, status-post subdural hematoma.  The September 2002 
VA examination revealed similar information.

Based on the above evidence, and because this is a Fenderson 
rating case, the Board finds that an initial rating of 10 
percent is warranted since the award of service connection.  
Throughout the entire time period from November 15, 1999, it 
has been shown by the evidence that the veteran suffers from 
chronic headaches as a result of the head injuries from 
service.  See 38 C.F.R. § 4.124 (Diagnostic Code 8045).  
Consequently, to the extent that the RO has not already 
awarded a 10 percent rating, a higher initial rating is 
granted.

A rating in excess of 10 percent under Diagnostic Code 8045 
is not warranted at any time since the award of service 
connection, because there has been no clinical diagnosis of 
multi-infarct dementia associated with the head trauma.  
Additionally, no purely neurological disabilities have been 
shown.  Lastly, although there are potentially higher 
evaluations available under Diagnostic Code 8100, by which 
the RO originally rated the disability, it was noted above 
that migraines have not been diagnosed.  Diagnostic Code 8045 
is consistent with the veteran's initial claim and grant of 
service connection, which was for a head injury.  Therefore, 
it is the appropriate diagnostic code by which to evaluate 
this disability.

3. Dermatitis

The veteran's service-connected skin disability has been 
rated under Diagnostic Code 7806 "for dermatitis or 
eczema."  Under this code, a noncompensable rating is 
warranted when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and; no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when there is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted when there is 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  More than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118 Diagnostic Code 7806 (2006).  (Although 
Diagnostic Code 7806 allows for rating based on disfigurement 
of the head, face, or neck, or based on scarring, depending 
on the predominant disability, in this case, the predominant 
symptomatology are those addressed by Diagnostic Code 7806.)

During the pendency of the appeal, effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin.  67 Fed. 
Reg. 49,590-99 (July 31, 2002).  The rating criteria, as 
detailed above, were implemented.  VA must consider the 
veteran's dermatitis claim under that set of criteria, as 
well as the previous set of criteria, with consideration of 
revised criteria no sooner than the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 15-16 
(2003), rev'd on other grounds, 370 F.3d 1124 (Fed. Cir. 
2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); Green 
v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).  Pursuant to the remand, the RO was to address the 
revised provisions in addition to the already addressed 
former criteria.  It did so by rating decision and 
supplemental statement of the case (SSOC), both dated in 
February 2006.

The veteran's disability was also originally rated under 
Diagnostic Code 7806, for "eczema."  Pursuant to these 
former criteria, a non-compensable rating is assigned when 
there is slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  A 10 percent 
rating is assigned when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is assigned when there is constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent rating is warranted when there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  § 4.118, Diagnostic Code 7806 (2002).

Based on an August 2005 VA examination, the RO increased the 
veteran's rating for the disability to 10 percent (from zero 
percent), by a decision dated in February 2006, effective 
August 20, 2005.  The Board finds that this rating is 
appropriate because it is clear from the examination report 
that approximately 15 percent of the veteran's body is 
affected by dermatitis.  Accordingly, because the area 
affected is greater than 5 percent, but less than 20 percent, 
the criteria for a 10 percent rating are met.  

Additionally, the Board finds that the medical evidence shows 
that the veteran meets the criteria for a 10 percent rating 
under the former criteria since the award of service 
connection, November 15, 1999.  In the June 2000 VA 
examination report, the veteran was diagnosed with chronic 
dermatitis.  The veteran stated that his rash comes and goes 
and that it itches.  Although that report did not specify the 
location of the rash, the reports of the September 2002 and 
August 2005 reveal that the areas affected include the upper 
back, neck, chest, and arms.  The face, scalp, ears, abdomen, 
and legs do not appear to be affected according to the 
examinations.  Each examination report indicates that the 
rashes were pruritic.  Because the dermatitis caused itching 
and involved an exposed surface (neck), a 10 percent rating 
is warranted under the former criteria.  This is true since 
the award of service connection.

Based on the above evidence, and because this is a Fenderson 
rating case, the Board finds that an initial rating of 10 
percent is warranted since the award of service connection.  
Throughout the entire time period from November 15, 1999, it 
has been shown by the evidence that the veteran suffered from 
chronic dermatitis, which caused itching over an exposed 
area.  See 38 C.F.R. § 4.118 (Diagnostic Code 7806) (2002).  
Moreover, since the August 2005 VA examination that 
15 percent of the veteran's body is affected.  See 38 C.F.R. 
§§ 4.118 (Diagnostic Code 7806) (2006).  Consequently, to the 
extent that the RO has not already awarded a 10 percent 
rating, a higher initial rating is granted.

A rating in excess of 10 percent under the former criteria of 
Diagnostic Code 7806 is not warranted at any time since the 
award of service connection.  The September 2002 VA examiner 
noted there was no ulceration, exfoliation, crusting, or 
systemic or nervous manifestations associated with the 
dermatitis.  The August 2005 VA examiner stated there was no 
disfigurement.  As noted there is associated itching, but it 
is not constant, as the veteran has stated that the rash 
comes and goes.  Thus, an even higher initial rating is not 
warranted under the previous criteria.  See 38 C.F.R. § 4.118 
(Diagnostic Code 7806) (2002).

A rating higher than 10 percent is also not warranted under 
the revised criteria because there is no evidence that the 
veteran's dermatitis affects more than 20 percent of the 
entire body or 20 percent of exposed areas.  Additionally, 
while the veteran has used topical therapy as noted by the 
September 2002 VA examiner, there is no indication that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs have been required at any time 
since the award of service connection.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2006).

4. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that PTSD, residuals of a head injury, to include 
headache, or dermatitis reflects so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
showing that the disabilities result in marked interference 
with employment (i.e., beyond that contemplated in the 
evaluation assigned), or frequent periods of hospitalization, 
or evidence showing that the disabilities otherwise render 
impractical the application of the regular schedular 
standards.  In fact, his disabilities are accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claims for higher initial ratings.  While 
the Board does not doubt the sincerity of the veteran's 
belief that his service-connected disabilities are even more 
severely disabling than they are now rated, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the severity of a current disability 
as evaluated in the context of the rating criteria.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims for higher initial evaluations for PTSD, residuals of 
a head injury, to include headaches, and dermatitis are 
granted to the extent described above.  As the preponderance 
of the evidence is against award of higher initial ratings, 
the benefit-of-the-doubt doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for lumbosacral strain is granted.

An initial rating of 30 percent for PTSD is granted from 
November 15, 1999, subject to the laws and regulations 
governing the payment of monetary awards.

An initial rating of 10 percent for residuals of a head 
injury, to include headaches, is granted from November 15, 
1999, subject to the laws and regulations governing the 
payment of monetary awards.



An initial rating of 10 percent for dermatitis is granted 
from November 15, 1999, subject to the laws and regulations 
governing the payment of monetary awards.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


